                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DEREK ALLEN RASH,

             Plaintiff,
                                               Case No. 1:18-cv-1192
v.
                                               HONORABLE PAUL L. MALONEY
ROBERT CROMPTON, et al.,

            Defendants,
____________________________/

                                     JUDGMENT


      Pursuant to Fed. R. Civ. P. 58, JUDGMENT is hereby entered.



Date: September 12, 2019                        /s/ Paul L. Maloney
                                               Paul L. Maloney
                                               United States District Judge
